                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

SCOTT R. PERREAULT,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-812-FtM-38MRM

EXPERIAN INFORMATION
SOLUTIONS, INC.,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court are Plaintiff Scott R. Perreault’s original and amended Motion to

Deny Removal Petition and Remand to State Court (Doc. 9; Doc. 19) and Defendant

Experian Information Solutions, Inc.’s response (Doc. 25).

        Perreault sued Experian in Florida state court on September 3, 2019, alleging fraud

and defamation for including false and unverified information on his credit report.

Experian received the Complaint (Doc. 1-3) on September 9, 2019, and Experian filed its

Answer (Doc. 1-3 at 10) later that month. On October 28, 2019, Perreault filed an

Amended Complaint (Doc. 6), and Experian removed the case to this Court eleven days

later (Doc. 1). Perreault moved to remand because Experian did not remove the case

within 30 days of service of the original Complaint. Experian argues that removal was

timely because the case was not removable until Perreault filed the Amended Complaint.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
       A defendant in a state action that does not file a notice of removal within thirty days

of service of the complaint normally waives the right to remove the case to federal court.

28 U.S.C. § 1446(b)(1). But when grounds for removal are not apparent from the original

complaint, a defendant may file a notice of removal within thirty days of receipt of an

amended complaint that states a basis of federal jurisdiction. 28 U.S.C. § 1446(b)(3).

       Experian removed this case under 28 U.S.C. § 1331, asserting that Perreault’s

claims arise under the Federal Fair Credit Reporting Act (FCRA). While the FCRA is not

explicitly referenced in either of Perreault’s complaints, Perreault concedes that his claims

are at least partly based on the FCRA. Experian argues that Perreault failed to make

clear exactly what cause of action he was bringing against it in the original Complaint,

and that the Amended Complaint revealed that this is an identity theft case covered by

the FCRA. Experian’s argument is meritless. First, the original Complaint explicitly states

that Perreault was the victim of identity theft, an allegation that was omitted from the

Amended Complaint. If anything, the Amended Complaint makes it less clear that this is

an identity theft case. The affirmative defenses Experian raised in its original answer

further betray the sincerity of its argument. Experian raised two defenses codified by the

FCRA before Perreault amended his complaint. One of them—the FCRA’s statute of

limitations—only applies to FCRA claims.

       Any basis for federal jurisdiction in the Amended Complaint was also apparent in

the original Complaint. Experian thus waived its right to remove the case when it failed

to file a notice of removal within thirty days after receiving the original Complaint.

       Accordingly, it is now

       ORDERED:




                                              2
      Plaintiff Scott R. Perreault’s original and amended Motion to Deny Removal

Petition and Remand to State Court (Doc. 9; Doc. 19) is GRANTED.

      (1) This case is REMANDED to the Circuit Court of the Twentieth Judicial Circuit

         in and for Lee County, Florida.

      (2) The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

         of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

         Florida.

      (3) The Clerk is DIRECTED to terminate any pending motions or deadlines and

         close this case.

      DONE and ORDERED in Fort Myers, Florida this 3rd day of December, 2019.




Copies: All Parties of Record




                                           3
